DETAILED ACTION
	This office action is responsive to applicant’s letter received on 1/22/2021 titled “Comments on Statement for Reasons for Allowance”. In the letter, the applicant “traverses the Reasons for Allowance set forth in the October 22, 2020 Notice of Allowance on the grounds that whereas the Reasons refer to certain features of Claim 1, independent Claim 31 contains different language and believed to be allowable for the features it does recite” (Page 1). The below Reasons for Allowance provides additional details.
 
Allowable Subject Matter
Claims 1-4 and 29-31 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art Monica (US Patent Application Publication 20130182845) teaches some limitations (as described in Non-final Action dated 4/13/2020 (Pages 8-10). However, Monica doesn’t directly teach “accessing a passkey at the payment reader”, “encrypting the passkey at the payment reader, wherein the encrypting is based on a first copy of a shared secret key”, “transmitting, from the payment reader, a broadcast communication containing the encrypted passkey ”, “receiving, at the point-of-sale application of the merchant device, the broadcast communication containing the encrypted 
Another close prior art, Cocchi (US Patent Application Publication 20150334351) teaches the concept of encrypted versions of a pairing key transmitted from a broadcaster (Abstract), but such key is not transmitted in a broadcast communication, is not accessed and encrypted at the reader, decrypted at a server and then submitted from the server to a merchant device unencrypted, as required by claim 1. That is, Cocchi doesn’t cure all of the deficiencies of Monica.
As per claims 2-4 and 29-30 are allowed for similar reasons to claim 1, as they depend on claim 1.
As per claim 31,
the claimed limitation of communications being referred to as occurring “via a first communication channel” and “via a second communication channel” are taught in Monica. As explained in Non-Final Office Action of 4/13/2020 (NF 4/13/2020) Page 13, the first channel is the one or more of the “unsecure” communications (FIG. 6:604-612) and a second channel is the “secure” communication that begins in FIG. 6:614.
Furthermore, Monica teaches “transmitting, from the point-of-sale application of the merchant device to the payment reader via the first communication channel, a request for pairing information” (FIG. 6:604,608 and Pars. 51, 53, 55. Also see Pars. 52, 54 and 56-58). 
Also, the mapping of claim 1 in NF 4/13/2020 is sufficient to teach claim 31’s limitation of “establishing wireless pairing…based on [a] decrypted passkey”, because although claim 1’s establishing step is done “based on [] one or more encryption keys”, those encryption keys are based on a “decrypted passkey”, so the establishing steps of both claims amount to the same step, wherein the establishing step of claim 31 is simply worded differently (more specific) when compared to claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685